   Case 19-10764                Doc 24          Filed 05/11/20 Entered 05/11/20 21:54:45                                   Desc Main
                                                 Document     Page 1 of 16


B 2100A (Form 2100A) (12/15)


                         UNITED STATES BANKRUPTCY COURT
                                         Middle District of Georgia
                                            __________ District Of __________
                                                    (Albany)
In re      Gwentosha M.N. Ranson                                  ,                                Case No. 19-10764




                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



BSI Financial Services                                                        Network Funding LP
           Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                 Court Claim # (if known): 11-1
should be sent: BSI Financial Services                                       Amount of Claim: $67,936.72
                      PO Box 679002                                          Date Claim Filed:    9/16/2019
                      Dallas, TX 75267-9002

Phone: 800-327-7861                                                          Phone: 800-669-0340
Last Four Digits of Acct #:            7167                                  Last Four Digits of Acct. #:             7167

Name and Address where transferee payments
should be sent (if different from above):
BSI Financial Services
PO Box 679002
Dallas, TX 75267-9002
Phone: 800-327-7861
Last Four Digits of Acct #: 7167



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:/s/Mark A. Baker                                                          Date: May 11, 2020
       Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 2 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 3 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 4 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 5 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 6 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 7 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 8 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                          Document     Page 9 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 10 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 11 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 12 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 13 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 14 of 16
Case 19-10764   Doc 24   Filed 05/11/20 Entered 05/11/20 21:54:45   Desc Main
                         Document      Page 15 of 16
  Case 19-10764       Doc 24       Filed 05/11/20 Entered 05/11/20 21:54:45         Desc Main
                                   Document      Page 16 of 16



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the TRANSFER OF CLAIM OTHER THAN FOR SECURITY in the above
captioned case was this day served upon the below named persons by mailing, postage prepaid,
first class mail or by electronic service a copy of such instrument to each person(s), parties,
and/or counsel at the addresses shown below:


Via U.S. Mail
Gwentosha M.N. Ranson
116 Donna Drive
Sylvester, GA 31791

Via CM/ECF electronic service:
Michael H. Turner
Michael H. Turner, PC
P.O. Box 2519
Tifton, GA 31793

Kristin Hurst
Office of the Chapter 13 Trustee
P.O. Box 1907
Columbus, GA 31902-1907

U.S. Trustee - MAC
440 Martin Luther King Jr. Boulevard
Suite 302
Macon, GA 31201

This 11th day of May, 2020


                                                            s/ Mark A. Baker_
                                                            Mark A. Baker
                                                            Georgia Bar No. 33840
                                                            McMichael Taylor Gray, LLC
                                                            3550 Engineering Drive
                                                            Suite 260
                                                            Peachtree Corners, GA 30092
                                                            404-474-7149
                                                            mbaker@mtglaw.com
